The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 18, 2015

                                       No. 04-15-00529-CR

                                    Abelardo G. GONZALEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 111th Judicial District Court, Webb County, Texas
                              Trial Court No. 2008CRR000657-D1
                           Honorable David Peeples, Judge Presiding

                                          ORDER
        Appellant Abelardo Gerardo Gonzalez=s notice of appeal, which was filed August 10,
2015, states he is appealing the denial of his motion to recuse in cause numbers 2008-CRR-657,
2008-CRR-662, and 2008-CRR-665. The clerk’s record has been filed. Our review of the record
raises a question regarding our jurisdiction over the appeal.

        “Jurisdiction must be expressly given to the courts of appeals in a statute.” Ragston v.
State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014). “[T]he standard for determining jurisdiction is
not whether the appeal is precluded by law, but whether the appeal is authorized by law.” Abbott
v. State, 271 S.W.3d 694, 696-97 (Tex. Crim. App. 2008). “This extends to interlocutory appeals
as well, of which this Court has said: ‘The courts of appeals do not have jurisdiction to review
interlocutory orders unless that jurisdiction has been expressly granted by law.’” Ragston, 424
S.W.3d at 52 (quoting Apolinar v. State, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991)).

         We therefore order appellant to file, by October 12, 2015, a response showing why this
appeal should not be dismissed for want of jurisdiction. If appellant fails to satisfactorily respond
within the time provided, the appeal will be dismissed. See TEX. R. APP. P. 42.3(c). If a
supplemental clerk’s record is required to show this court’s jurisdiction, appellant must request
the trial court clerk to prepare one and must file a copy of the request with this court.

       All deadlines in this matter are suspended until further order of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court